DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2022 has been entered.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (WO 2017/057463, hereinafter “Yamamoto”) in view of Kikuchi et al. (US 2002/0098310, hereinafter “Kikuchi”).
In regard to claim 1, Yamamoto discloses a multilayer container (abstract). The multilayer container comprises at least one polyamide resin layer as an intermediate layer arranged between a pair of polyester resin composition layers (pg. 18 lines 748-751). The outer most layer and the innermost layers are the polyester resin composition layers (pg. 19 lines 752-753). Thus, the polyamide layer is an interlayer. The polyamide resin comprises a structural unit derived from a diamine and a structural unit derived from dicarboxylic acid, 70 mol% or more of the structural unit derived from a damine being a structural unit derived from xylylenediamine; and 70 mol% or more of the structural unit derived from a dicarboxylic acid being a structural unit derived from an α,ω-linear aliphatic dicarboxylic acid having 4 to 20 carbon atom (pgs. 13-14, lines 537-542). Yamamoto discloses that the container has a capacity of 500 mL (pg. 28 lines 1168-1171).
Yamamoto does not disclose a stretching ratio in a transverse direction is 2.2 times or more, and a stretching ratio in a machine direction to the stretching ratio in the transverse direction is 0.6 or more and less than 1.0.
Kikuchi discloses a multi-layered bottle that is manufactured by performing a biaxial stretch blow molding of a multi-layered preform [abstract]. The multilayer preform can comprise a thermoplastic resin layer as an intermediate layer that provides gas barrier properties [0038]. The intermediate layer can be MXD6 [0038]. The inner layer and outer layer are formed from thermoplastic polyester [0034]. The stretching magnification of the final multilayered bottle to 1.2-6 times in the longitudinal direction (machine direction) and 1.2 to 4.5 times in the transverse directions (transverse direction) [0052]. The stretching ration in a MD to the stretching ration in the TD would be 0.6 or more and less than 0.9. The bottles have a capacity of 500 cc [0069].
Yamamoto and Kikuchi both disclose a multilayer biaxially stretched blow bottle that has an interval volume of around 500 ml with a layer of PET and polyamide as discussed. It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the draw ratio in the transverse direction of 1.2 to 4.5 times and a stretching ratio in the machine direction to the stretching ratio in the transverse direction of 0.6 or more and less than 1.0. as disclosed by Kikuchi for the stretching conditions of Yamamoto motivated by the expectation of producing a bottle wherein the layers of the preform are homogeneously and uniformly stretched [Kikuchi 0083].
In regard to claim 4, Yamamoto discloses that the multilayer container has a total thickness of the body in the range from 100 µm to 5 mm , preferably 300 µm (pg. 18 lines 724-726).
In regard to claims 5-6, Yamamoto discloses that the multilayer container comprises at least one polyamide resin layer as an intermediate layer arranged between a pair of polyester resin composition layers (pg. 18 lines 748-751). The outer most layer and the innermost layers are the polyester resin composition layers (pg. 19 lines 752-753). Thus, the polyamide layer is an interlayer.
In regard to claim 7, Yamamoto discloses that the thermoplastic resin comprises a thermoplastic polyester resin comprising a structural unit derived from a dicarboxylic acid and a structural unit derived from a diol, 50 mol% or more the structural unit derived from a dicarboxylic acid being a structural unit derived from terephthalic acid; and 50 mol% or more of the structural unit derived from a diol being a structural unit derived from ethylene glycol (pg. 7 lines 282-287).
In regard to claim 8, Yamamoto discloses that the thermoplastic resin comprises a thermoplastic polyester resin comprising a structural unit derived from a dicarboxylic acid and a structural unit derived from a diol, 90 mol% or more the structural unit derived from a dicarboxylic acid being a structural unit derived from terephthalic acid; and 90 mol% or more of the structural unit derived from a diol being a structural unit derived from ethylene glycol (pg. 8 lines 290-293).
In regard to claim 9, Yamamoto disclose that the polyamide resin comprises a structural unit derived from a diamine and a structural unit derived from dicarboxylic acid, 80 mol% or more of the structural unit derived from a damine being a structural unit derived from xylylenediamine; and 80 mol% or more of the structural unit derived from a dicarboxylic acid being a structural unit derived from an α,ω-linear aliphatic dicarboxylic acid having 4 to 20 carbon atom (pgs. 13-14, lines 537-542). 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (WO 2017/057463, hereinafter “Yamamoto”) in view of Kikuchi et al. (US 2002/0098310, hereinafter “Kikuchi”) in further view of Sato et al. (US 2007/0224375, hereinafter “Sato”).
In regard to claim 3, modified Yamamoto is silent with regard to the multilayer container having a capacity of 200 to 350 mL.
Sato discloses a multi-layer biaxially stretched blow bottle that has a 3-layer structure of PET/nylon MXD6/PET [abstract]. The internal volume of the bottle is from 280 to 550 ml [0042].
Modified Yamamoto and Sato both disclose a multilayer biaxially stretched blow bottle that has an interval volume of around 500 ml with a layer of PET and polyamide as discussed. It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize an internal volume of the bottle from 280 to 550 mL as disclosed by Sato for the internal volume of the bottles of modified Yamamoto motivated by the expectation of forming a small volume bottle useful as a container for water-containing foods and retortable foods [Sato 0041-0042].

Response to Arguments
Applicant's arguments filed 12/09/2022 have been fully considered but they are not persuasive. 
The applicant argues that the secondary reference, Sato et al, discloses a stretching ratio in the transverse direction of at least 4.65 times. The newly amended claims state that the stretching ratio in a transverse direction is 2.2 times or more and 4.0 times or less. Thus, Sato does not teach the claimed stretching ration.
In response, the examiner has removed the Sato et al. reference with regards to the stretching ratio in a transverse direction. The newly added secondary reference, Kikuchi, discloses a multilayer preform that is stretched to form a bottle. The multilayer preform comprises an internal layer of polyamide with two polyester outer layers. The multilayer preform is stretched in the transverse direction of 1.2 to 4.5 times, thus reading on the claimed limitation. The combination of Yamamoto and Kikuchi read on the claimed multilayer container.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782